Name: Commission Regulation (EEC) No 300/87 of 30 January 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/28 Official Journal of the European Communities 31 . 1 . 87 COMMISSION REGULATION (EEC) No 300/87 of 30 January 1987 fixing the amount of the subsidy on oil seeds whereas estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore not be determined ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza and rape seed are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2923/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 C5), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza and rape seed, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed has been obtainable only provisionally on the basis of the target price for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 268 1 /83 (9) shall be as set out in the - Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed will , however, be confirmed or replaced as from 1 July 1987 to take into account the indicative price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4 . However, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape and for August will be confirmed or replaced as from 1 July 1987 to take into where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities for colza and rape seed . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . Article 2 This Regulation shall enter into force on 1 February 1987 . (4) OJ No L 111, 24. 9 . 1986, p . 18 . Is) OJ No L 167, 25 . 7 . 1972, p . 9 . (4 OJ No L 146, 31 . 5 . 1986, p . 25 . O OJ No L 133, 21 . 5 . 1986, p . 12. (8 OJ No L 133, 21 . 5 . 1986, p . 14. (9) OJ No L 266, 28 . 9 . 1983 , p. 1 . 31 . 1 . 87 Official Journal of the European Communities No L 30/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1987. For the Commission Frans ANDRIESSEN Vice-President No L 30/30 Official Journal of the European Communities 31 . 1 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,610 0,000 35,631 0,610 0,000 35,968 0,610 0,000 35,905 0,610 0,000 35,746 0,610 0,000 35,508 0,610 0,000 31,181 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 85,92 96,81 1 663,75 243,72 300,21 26,745 19,603 53 360 3 454,38 86,73 97,73 1 679,47 246,01 303,04 26,996 19,783 53 860 3 464,89 86,63 97,60 1 676,26 244,96 302,33 26,898 19,632 53 585 3 402,67 86,36 97,29 1 668,16 243,30 300,93 26,612 19,501 53 443 3 362,34 85,81 96,67 1 656,88 241,44 298,82 26,404 19,304 53 051 3 321,43 75,81 85,36 1 449,38 211,11 261,44 22,896 16,403 46 119 2 714,03 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 88,94 4 167,08 88,94 4 213,64 88,94 4 195,39 88,94 4 141,89 88,94 4 102,88 88,94 4 039,25 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 032,82 0,00 5 075,02 0,00 5 018,67 0,00 4 979,79 0,00 4 936,39 0,00 4 827,89 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 31 . 1 . 87 Official Journal of the European Communities No L 30/31 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 1,860 1,250 36,881 1,860 1,250 37,218 1,860 1,250 37,155 1,860 1,250 36,996 1,860 1,250 36,758 1,860 1,250 32,431 2. Final aids : I I \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 88,91 100,18 1 722,34 252,60 310,89 27,724 20,387 55 284 3 600,22 89,72 101,09 1 738,06 254,89 313,72 27,975 20,567 55 784 3 610,74 89,62 100,97 1 734,85 253,84 313,01 27,877 20,416 55 510 3 548,52 89,34 100,65 1 726,75 252,18 311,61 27,591 20,285 55 367 3 508,19 88,79 100,03 1 715,48 250,32 309,50 27,383 20,088 54 976 3 467,28 78,79 88,73 1 507,98 219,99 272,12 23,875 17,187 48 043 2 859,88 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 271,19 4 349,33 271,19 4 395,89 271,19 4 377,64 271,19 4 324,14 271,19 4 285,13 271,19 4 221,50 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 189,77 5 222,59 189,77 5 264,79 189,77 5 208,44 189,77 5 169,56 189,77 5 126,16 189,77 5 017,66 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 30/32 Official Journal of the European Communities 31 . 1 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU):'  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') : 1,720 0,000 41,671 1,720 0,000 42,262 1,720 0,000 41,958 1,720 0,000 42,037 1,720 0,000 42,037  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 100,53 113,27 1 945,49 284,61 350,91 31,227 22,801 62 338 4 007,79 101,94 114,86 1 973,19 288,81 355,96 31,690 23,172 63 246 4 051,90 101,25 114,06 1 958,80 286,18 353,27 31,424 22,920 62 607 3 970,49 101,54 114,38 1 961,87 286,31 353,97 31,321 22,986 62 877 3 968,79 101,54 114,38 1 961,87 286,31 353,97 31,321 22,986 62 877 3 968,79 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 250,77 3 967,16 0,00 6 523,41 6 311,73 3 912,97 6 278,26 250,77 4 053,33 0,00 6 610,42 6 395,91 4 001,76 6 364,06 250,77 4 004,08 0,00 6 515,97 6 304,53 3 955,56 6 274,56 250,77 3 984,76 0,00 6 518,84 6 307,31 3 936,24 6 277,34 250,77 3 984,76 0,00 6 518,84 6 307,31 3 936,24 6 277,34 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,061150 2,327460 42,762900 6,885050 7,816840 0,775890 0,740369 1 467,47 150,47200 159,72000 145,52000 2,055690 2,323960 42,817600 6,891530 7,834750 0,779890 0,742283 1 471,19 153,05900 161,49500 146,12600 2,050070 2,319600 42,818800 6,906800 7,848320 0,783450 0,744355 1 474,46 155,19000 162,48700 146,67800 2,044380 2,314980 42,819100 6,923870 7,861490 0,787146 0,746327 1 477,91 157,22600 163,59000 147,20600 2,044380 2,314980 42,819100 6,923870 7,861490 0,787146 0,746327 1 477,91 157,22600 163,59000 147,20600 2,029550 2,303250 42,838700 6,952670 7,904500 0,794994 0,753279 1 488,63 163,48300 166,77300 148,81800